Case 18-08679   Doc 41-1   Filed 08/20/19 Entered 08/20/19 10:07:58   Desc Exhibit
                                  A Page 1 of 9
Case 18-08679   Doc 41-1   Filed 08/20/19 Entered 08/20/19 10:07:58   Desc Exhibit
                                  A Page 2 of 9
Case 18-08679   Doc 41-1   Filed 08/20/19 Entered 08/20/19 10:07:58   Desc Exhibit
                                  A Page 3 of 9
Case 18-08679   Doc 41-1   Filed 08/20/19 Entered 08/20/19 10:07:58   Desc Exhibit
                                  A Page 4 of 9
Case 18-08679   Doc 41-1   Filed 08/20/19 Entered 08/20/19 10:07:58   Desc Exhibit
                                  A Page 5 of 9
Case 18-08679   Doc 41-1   Filed 08/20/19 Entered 08/20/19 10:07:58   Desc Exhibit
                                  A Page 6 of 9
Case 18-08679   Doc 41-1   Filed 08/20/19 Entered 08/20/19 10:07:58   Desc Exhibit
                                  A Page 7 of 9
Case 18-08679   Doc 41-1   Filed 08/20/19 Entered 08/20/19 10:07:58   Desc Exhibit
                                  A Page 8 of 9
Case 18-08679   Doc 41-1   Filed 08/20/19 Entered 08/20/19 10:07:58   Desc Exhibit
                                  A Page 9 of 9
